 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DWIGHT LARRY BRADFORD,                            1:17-cv-01601-LJO-SKO
12                       Plaintiff,
13           v.                                         ORDER DIRECTING THE CLERK OF
                                                        COURT TO CLOSE CASE
14    SHERMAN, et al.,
                                                        (Doc. 49)
15                       Defendants.
16

17

18          On October 18, 2019, Plaintiff Dwight Larry Bradford filed the parties’ stipulation that

19   this action be dismissed with prejudice pursuant to Federal Rule of Civil Procedure

20   41(a)(1)(A)(ii). (Doc. 49.) Rule 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an action

21   without a court order by filing … a stipulation of dismissal signed by all parties who have

22   appeared.” Once a voluntary dismissal under Rule 41(a)(1) is properly filed, no order of the court

23   is necessary to effectuate dismissal; the dismissal is effective automatically. Commercial Space

24   Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir. 1999).

25          Because Plaintiff has filed a stipulation for dismissal of this case with prejudice under

26   Rule 41(a)(1)(A)(ii), signed by all parties, this case has terminated. Accordingly, IT IS HEREBY

27   ORDERED that the Clerk of Court close this case.

28
 1   IT IS SO ORDERED.
 2
     Dated:   October 22, 2019         /s/   Sheila K. Oberto     .
 3                               UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 2
